Citation Nr: 1004540	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 
to March 1975, with additional subsequent service in the 
United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from three rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which adjudicated the issue on 
appeal.

The Board remanded this case in June 2007 for additional 
evidentiary development, and again in November 2008 to 
schedule the Veteran for a hearing before a Veterans Law 
Judge of the Board.  The Veteran actually testified at two 
Board hearings, the first of which was held in March 2007, 
and the second was held in January 2009.  Because two 
different Veterans Law Judges presided over these 
proceedings, a panel of three judges must sign the decision, 
including the two Veterans Law Judges who held the hearings.  
See 38 C.F.R. § 20.707 (2009).

In May 2009, the Board requested a medical opinion from an 
orthopaedic specialist with the Veterans Health 
Administration (VHA).  The designated VHA orthopaedic 
consultant submitted his opinion in June 2009.  The Board 
sent the Veteran a copy of this VHA opinion and gave him 60 
days to submit additional evidence or argument in response 
to it.  Since the 60-day period has expired, the case is 
once again before the Board for appellate review. 

This decision will adjudicate the Veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  However, the remaining two 
issues involving service connection for a right hip 
disability and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent and most probative evidence establishes that 
the Veteran's degenerative disc disease of the lumbar spine 
was incurred in service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred 
in service.  38 U.S.C.A §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service Connection

The Veteran claims that his recently diagnosed degenerative 
disc disease of the lumbar spine (low back disability) is 
due to an injury he sustained while on active duty.  For the 
reasons and bases set forth below, the Board agrees and 
finds that the evidence supports his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable 
presumptive period under section 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994).  The United States Court of Appeals for Veterans 
Claims ("the Court") has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit), which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided 
by either lay or medical evidence, as the situation 
dictates; and competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992).  

In this case, the Veteran's service treatment records show 
that he was seen in August 1972 after injuring his right hip 
the night before due to a slip-and-fall injury.  He reported 
that his right hip had popped out and that the hip grinded 
when walking.  However, a physical examination, including X-
rays, showed that his right hip was normal.  However, 
approximately one year later, in October 1973, he was seen 
for muscle pain in his lower back.  No diagnosis was 
provided, although heat and Tylenol were prescribed.  

During his separation examination in January 1975, a 
clinical evaluation of the Veteran's spine was normal.  In 
addition, Air Force Reserve records dated in 1984 and 1985 
make no reference to hip or back problems.  On the Report of 
Medical History completed in conjunction with the October 
1984 examination, the Veteran denied ever having arthritis, 
lameness, bone, joint or other deformity, recurrent back 
pain, but noted that he had fractured his right leg at age 
20 in a motorcycle accident.  The Veteran also denied ever 
having an injury other than those already noted.  He also 
denied consulting or being treated within the past five 
years for other than minor illnesses.  

In February 2003, the Veteran filed a claim for service 
connection for a right hip disability, which, as already 
noted, will be discussed in the REMAND portion of this 
decision.  Also, in an October 2004 VA Form 9, Appeal to 
Board of Veterans' Appeal, the Veteran clarified that he 
also was seeking service connection for a low back condition 
in addition to his right hip disability.  

The Veteran has been afforded numerous VA compensation 
examinations in connection with his claims, several of which 
support his claim for service connection for a low back 
disability.  

An April 2003 VA examination report notes that X-rays of the 
lumbosacral spine showed degenerative changes at L4-L5 and 
L5-S1.  The examiner attributed the Veteran's right hip pain 
to his low back disability, and then opined that it was at 
least as likely that the Veteran's condition of the right 
hip was related to his service-connected injury.  Although 
somewhat ambiguous, it appears the examiner was attributing 
the Veteran's low back disability to the August 1972 injury.  

Subsequent medical opinions, however, unambiguously 
attribute the Veteran's current low back disability to 
service.  The Veteran underwent a VA peripheral nerve 
examination in April 2003.  Following a physical 
examination, the examiner diagnosed the Veteran with 
multilevel lumbar radiculopathy versus plexopathy, and 
concluded there was "no doubt" that this was "definitively 
service-connected."  

In November 2005, a different VA examiner diagnosed the 
Veteran with strain of the lumbar spine in 1972 and chronic 
lumbosacral spine pain radiating to the right sacroiliac 
joint and right hip joint - lumbar radiculopathy on the 
right.  Thereafter, in a February 2006 addendum report, the 
same examiner reviewed the claims file and opined that it 
was at least as likely as not that the Veteran's back 
condition was a result of the injury when he was in active 
service "since this time he has the complaint of chronic 
lower back pain.  He is limping on the right leg, which is 
causing additionally abnormal movement and increasing of the 
pain in the lumbosacral spine. ... His condition of the 
lumbosacral spine is related to the strain of the 
lumbosacral spine in 1972 with chronic pain and developing 
of degenerative disc disease."

Pursuant to the Board's VHA request, the Chief of the 
Orthopaedic Surgery Service Section at a VA hospital 
submitted a medical opinion in June 2009 in which he 
concluded that the Veteran's low back disability is related 
to service.  In reaching this conclusion, the VA physician 
provided the following rationale:

With respect to the injury of October 1973, the 
issue of relevance is conjectural.  Usually 
residual problems can be more readily coupled when 
there is objective evidence that the bony 
architecture had been deranged, such as what one 
might observe following a fracture.  No such 
change(s) were reported.  However, back strains, 
which are soft tissue injuries, would not be seen 
on simple radiographs.  Obviously imaging 
techniques such as a MRI, were not available in 
1973[,] hence there is no way to refute that the 
soft tissues, that might include any of the spinal 
ligaments, had been changed.  

Repeated injuries as might be seen following 
direct trauma, poor lifting techniques or even 
loss of muscle tone, could affect the overall 
integrity of the soft tissue restraints around the 
vertebral column and when coupled with unbalanced 
forces being exerted along the spinal axis[,] 
another compounding injury becomes easier and 
easier.  Subsequently soft tissue healing, as 
desirable, does not occur.  This could be 
associated with recurrent back pain.  Therefore, I 
concede that it is at least likely that the 
[Veteran's] current spine problems are related to 
the complaints of October 1973.  

(Emphasis added).  

There is only one contrary medical opinion of record.  In 
September 2007, the Veteran underwent a VA spine 
examination.  After review of the claims file, and physical 
examination of the Veteran, the examiner stated that it was 
his conclusion that the Veteran's low back pain was based on 
mild degenerative disc disease at the L4-L5 and L5-S1 
levels.  The physician opined that the Veteran's back pain 
was less likely as not a result of his injuries sustained 
while on active duty.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court held that a claims file review, 
as it pertains to obtaining an overview of a veteran's 
medical history, is not a requirement for private medical 
opinions.  A review of the claims file by a VA examiner, 
without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of treating the veteran for 
an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether 
the clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the Court 
indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion.  

The Board finds that the weight of the probative evidence 
supports the Veteran's claim for service connection for 
degenerative disc disease of the lumbar spine.  The Board is 
aware that the Veteran was not diagnosed with a chronic low 
back disability until many years after service.  The service 
treatment records show that he was treated for right hip 
pain on one occasion in August 1972, and then low back pain 
on one occasion in October 1973.  However, none of the 
service treatment records, including the separation 
examination report, refers to a chronic low back disability.  
Also significant is the fact that the Veteran was not 
diagnosed with a low back disability until many years after 
his separation from active duty.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with 
other factors, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability).

Nevertheless, four VA opinions state that the Veteran's 
current low back disability was incurred in service.  See 38 
C.F.R. § 3.303(d) (service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.)  The Board finds the 
June 2009 VHA opinion to be particularly probative, since it 
was based on a review of the pertinent medical history, is 
consistent with the evidence of record, and is supported by 
sound medical rationale.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  Simply stated, the VA orthopedist, a 
specialist in that field, applied valid medical analysis to 
the significant facts of this case in reaching his 
conclusion that the Veteran's low back disability is related 
to service.  See Nieves-Rodriguez; see also Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position.)  

The Board finds that this positive evidence outweighs the 
one negative opinion of record, dated in September 2007.  
Although this physician also provided a competent opinion 
with rationale, the VHA opinion was based on a complete 
review of the claims file and is supported by three other 
competent medical opinions which also concluded that the low 
back disorder is related to service.  As such, that VHA 
medical opinion is the most probative of record.  
Accordingly, the positive medical evidence outweighs the 
negative medical evidence.  In conclusion, service 
connection is warranted for degenerative disc disease of the 
lumbar spine.  


ORDER

The claim for service connection for degenerative disc 
disease of the lumbar spine is granted.


REMAND

The Board finds that additional medical development is 
needed before it can adjudicate the Veteran's claim for 
service connection for a right hip disability.  

Significant development has been undertaken in this case to 
determine whether the Veteran's right hip disability, 
diagnosed as degenerative joint disease of the right hip, is 
related to service.  Indeed, the June 2009 VHA opinion 
indicates that no such relationship exists.  However, 
medical evidence suggests that the Veteran's right hip 
disability may have been caused or aggravated by his now 
service-connected low back disability.  This is significant 
because VA regulation states that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection may also be established for a nonservice-
connected disability which is aggravated by a service 
connected disability.  In such an instance, the Veteran may 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Since service connection has now been established for the 
Veteran's degenerative disc disease of the lumbar spine, a 
medical opinion is needed to determine whether the Veteran's 
right hip disability was either caused or aggravated by his 
service-connected low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board also finds that the claim of entitlement to a TDIU 
is inextricably intertwined with the claim for service 
connection for a right hip disability.  The Veteran's low 
back disorder must be assigned a disability rating and any 
potential grant of service connection may bear significantly 
on his TDIU claim.  See generally Holland v. Brown, 6 Vet. 
App. 443, 446 (1994).  Therefore, the Veteran's TDIU claim 
is being deferred pending further development and 
readjudication of those claims.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination 
findings, the examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
right hip disability is permanently 
aggravated by the Veteran's service-
connected low back disability.  The 
examiner should address whether the 
right hip disability is the result of 
degenerative disc disease, 
radiculopathy, or referred pain.  The 
examiner should also opine as to whether 
the Veteran's service-connected 
disabilities, including the low back, 
tinnitus, and the right hip if the right 
hip disability is etiologically related 
to the low back disorder, alone prevent 
him from engaging in a substantially 
gainful occupation.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Then readjudicate the Veteran's 
claim for service connection for a right 
hip disability, to include as secondary 
to his service-connected degenerative 
disc disease of the lumbar spine, as 
well as his claim for a TDIU.  If either 
claim is not granted to his 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



	
			
	MARK F. HALSEY	D. C. SPICKLER
	                Veterans Law Judge                                    
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals



	                        
____________________________________________
	J. CONNOLLY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


